Citation Nr: 1622845	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-13 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for thoracic and lumbar spine degenerative arthritis with thoracic spine dextrorotoscoliosis, on appeal from an initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 10 percent for left ankle sprain and left Achilles calcaneal spur, on appeal from an initial grant of service connection.

3.  Entitlement to a compensable rating for restless leg syndrome, on appeal from an initial grant of service connection.

4.  Entitlement to a disability evaluation in excess of 10 percent for a right shoulder strain, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to December 2008.

These matters come before the Board of Veterans' Appeals, hereinafter the Board, on appeal from March 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA), Winston-Salem, North Carolina, Regional Office (RO).  In May 2015, the appellant presented testimony before a hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of that hearing is of record.  

Following the Board hearing, the Board issued a Remand for the purposes of obtaining additional medical information including the performance of medical examinations of the appellant.  The record reflects that in a rating action of October 2015, the appellant's disability evaluation was increased from a noncompensable rate to a 10 percent disability evaluation.  Although a higher rating had been assigned for the appellant's right shoulder disability, the issue remained in appellate status as the maximum initial rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The claim has since been returned to the Board for review.  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

Regrettably, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that when the appellant provided testimony before the Board, he mentioned that he received a majority of treatment through his local VA outpatient clinic.  However, he also stated that he received some care through the Kings Bay Naval Submarine Base clinic.  This information was also repeated when the appellant underwent his Board-ordered VA examinations in September 2015.  The file discloses that, despite being notified of "medical treatment" via TRICARE, the VA never attempted to obtain any medical documents that may have been produced at the military medical facility since the appellant retired in 2008. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  Moreover, the Court has found that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1 (2015).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Because these records were not of record when the appellant underwent his various examinations in September 2015, the question arises as to whether the examiner had a full understanding of the severity of the disorders now on appeal.  Hence, those records must be obtained and new examinations of the appellant should be performed.  The case is therefore REMANDED for the following development: 

1.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment received since January 2008 for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facility at Naval Submarine Base Kings Bay).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The AOJ is hereby put on notice that Naval Submarine Base Kings Bay and TRICARE are both organizations governed by the Department of Defense and that any appellant's records associated with either should be viewed as federal records. 

a.  The AOJ should specifically contact the medical facility at Naval Submarine Base Kings Bay and request any and all records that it may have concerning the appellant.  In making this request, the AOJ should specifically inform the medical facility that the appellant is "retired military" and note that his records may be held in a location different from active duty or dependent records. 

b.  The AOJ should specifically contact the appropriate TRICARE regional facility and request any records that it may have, or may have access thereto, concerning the appellant.  In making this request, the AOJ should specifically inform TRICARE that the appellant is "retired military" and that he may have received care in his local geographical area. 

All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015). 

2.  Only after the appellant's missing medical records have been obtained and included in the file for review, the AOJ should then arrange for appropriate VA examinations.  Said examinations are being accomplished so that the severity of the appellant's service-connected disorders at issue may be discovered.  The examinations must be performed by medical doctors and the examinations should not be performed by the examiner who performed the VA examinations in September of 2015.  The electronic claims folders, including any documents obtained as a result of this Remand, should be made available to the examiners for review before the examination.  Each examination report should consider all findings necessary to evaluate the claim and the examiners are asked to indicate that he or she has reviewed the electronic claims folders (VBMS and Virtual VA).  Moreover, each examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

The purpose of each examination is to obtain current medical evidence of the severity (and existence) of the appellant's service-connected disabilities.  The appropriate examiner should record pertinent medical complaints, symptoms, and clinical findings.  The appellant's range of motion, and any limitation of function of the parts affected by limitation of motion, should be obtained.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of any additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected disorders and the symptoms/manifestations produced by any found nerve impingement. 

The examiners must provide a complete rationale for all opinions expressed.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. 

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the examiners' reports, each examiner must specifically discuss the appellant's contentions concerning the severity of the disorders and the symptoms he believes are manifested by each of his service-connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given. 

3.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response and the case should thereafter be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


